Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the applicant’s amendment submitted on 09/16/2021. Claims 1, 3 and 5 have been amended. Claims 8-9 and 11-27 have been previously canceled. Claims 28-36 are newly added. Thus, claims 1-7, 10 and 28-36 are pending in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1) in view of Liang et al. (U.S Publication No. 20190139897 A1), and further in view of Tang et al. (U.S Publication No. 20190096829 A1).
Regarding claim 1, Yu discloses a semiconductor package structure (which is an integrated devices in semiconductor packages, see fig. 1-26), comprising: 
a semiconductor die (which is an integrated circuit die 114, see fig. 1A, paragraph [0015]); 

an antenna structure (which is an integrated antennas include a patch antenna having one or more signal lines, also referred to herein as feed lines, a ground element, and one or more radiating elements, see fig. 1A, paragraph [0012], [0016], [0018] through [0020]), comprising: 
a first antenna element (via the ground element 106A/feed lines 106B) formed in the first RDL structure, the first antenna element having a first edge and a second edge in a cross-sectional view (see fig.1A, paragraph [0016], and [0059]); 
a first insulating layer (which is a dielectric layer 104) covering the first RDL structure, (see fig. 1A); 
a second insulating layer (which is a dielectric layer 200) formed on the first insulating layer (104), (see fig. 1A); and 
a second antenna element (which is a radiating element 204) formed on and in direct contact with the second insulating layer (200), the second antenna element having a third edge and a fourth edge in the cross-sectional view (see fig. 1A, paragraph [0018], and [0059]);
wherein a first antenna (which is a patch antenna 210) comprises the first and second antenna elements (via the ground element 106A/feed lines 106B and the radiating element 204), (which is the radiating elements 204 are electrically coupled to the underlying ground element 106A and feed lines 106B for the transmission and reception of wireless signals. Thus, patch antennas 210 comprising the ground 
a molding compound layer (130) surrounding the semiconductor die (114), (see fig. 1A, paragraph [0017] and [0040]);
a second RDL structure (which is an RDL structure 170) formed on an active surface of the semiconductor die (114) and covering the molding compound layer (see fig. 1A, paragraph [0017], and [0025]); 
a second antenna (which is radiating antenna 108) formed in the molding compound layer and electrically coupled to the semiconductor die via the second RDL structure (170), (see paragraph [0025]); and
 a through via structure (110) formed in the molding compound layer and electrically coupled between the first antenna element (via the ground element 106A/feed lines 106B) and the second RDL structure (170), (see paragraph [0017], and [0032]);
 Yu further discloses wherein the first antenna is a patch antenna (which is a patch antenna 210) and the second antenna is a dipole antenna (which shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130), (see fig. 1A, paragraph [0016], and [0025], the arrangement of the radiating antenna 108 as shown figure 1A makes clear that the radiating antenna 108 is a dipole. That is, fig. 1A shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130. The radiating antenna 108 shows at the edge of a semiconductor package, extended vertically through the encapsulation 130, which could only means that the radiating antenna 108 is a dipole antenna); and wherein the 
However, Yu silently discloses the second antenna is a dipole antenna.
Liang, on the other hand, a package structure including a semiconductor die, a redistribution layer, a plurality of antenna patterns, a die attach film, and an insulating encapsulant is provided. In some embodiments, the antennas 120 may be dipole antennas. In certain embodiments, the through insulator vias 118 are for example formed on the second portion 116B of the conductive pattern 116, while the antennas 120 are formed on the buffer layer 114 adjacent to the through insulator vias 118. For simplification, only two through insulator vias 118 and two antennas 120 are presented in FIG. 4 for illustrative purposes, however, it should be noted that more than two through insulator vias 118 and antennas 120 may be formed. In some embodiments, the number of the through insulator vias 118 and antennas 120 can be selected based on product demand (see fig. 1 and 4, paragraph [0016]).
The examiner takes official notice that most of semiconductor package structures or integrated devices in semiconductor packages having an antenna as a dipole antenna is known and widely used in the art, Therefore, it is well known in the art to have optionally used any of antenna product such as dipole antenna as taught by Yu in view of Liang, which provides dipole antennas (or such designs derived from them, including the monopole) are used to feed more elaborate directional antennas (see paragraph [0016] by Liang). 
Yu does not explicitly disclose wherein the first edge is aligned with the third edge and the second edge is aligned with the fourth edge in the cross-sectional view.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna as taught by Yu in view of Liang with the antenna as taught by Tang having the antenna elements are at least partially overlapped and electrically coupled with each other, which shown the first edge is aligned with the third edge and the second edge is aligned with the fourth edge (see fig. 24 and 25, paragraph [0072] by Tang).
The modification allows a coverage range of the electromagnetic waves in the package structure is further increased, and thus the gain of the antenna application of the package structure is further enhanced (see paragraph [0072] by Tang).
Regarding claims 5 and 6, Yu in view of Liang and Tang discloses the semiconductor package structure as claimed in claim 1, wherein an interface is formed between the first insulating layer (104) and the second insulating layer (200), (see fig. 1A, and paragraph [0027] by Yu).
 Yu in view of Liang and Tang does not explicitly disclose wherein the first and second insulating layers are made of the same material; and wherein the first and second insulating layers are made of different materials.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the first and second insulating layers as taught by Yu in view of Tang are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 7, Yu in view of Liang and Tang discloses the semiconductor package structure as claimed in claim 1, wherein the first insulating layer (104) is made of a molding compound material (see paragraph [0029] by Yu).
Regarding claim 10, Yu in view of Liang and Tang discloses the semiconductor package structure as claimed in claim 1, further comprising a plurality of conductive structures (which are conductive connectors or solder bump structure 166) electrically coupled to the semiconductor die (114) via the second RDL structure (170), (see fig. 1A by Yu).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1) in view of in view of Liang et al. (U.S Publication No. 20190139897 A1) and Tang et al. (U.S Publication No. 20190096829 A1), and further in view of Wang et al. (U.S Publication No. 20170346185 A1).
Regarding claim 2, Yu in view of Liang and Tang discloses all the limitations of the semiconductor package structure as claimed in claim 1, except for specifying that wherein the antenna structure further comprises a third insulating layer between the first insulating layer and the second insulating layer, so as to form a first interface between the first insulating layer and the third insulating layer and a second interface between the second insulating layer and the third insulating layer.
Wang, on the other hand, discloses wherein the antenna structure further comprises a third insulating layer (150b) between the first insulating layer (150a) and the second insulating layer (150c), so as to form a first interface between the first insulating layer (150a) and the third insulating layer (150c) and a second interface between the second insulating layer (150c) and the third insulating layer (150b), (see fig. 2, paragraph [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught by Yu in 
The modification provides the third insulating layer may prevent two adjacent radiating elements from being in electrical contact with each other (see paragraph [0033] by Wang).
Regarding claims 3 and 4, Yu in view of Liang and Tang, and further in view of Wang discloses all the limitations of the semiconductor package structure as claimed in claim 2, except for specifying that wherein at least two of the first, second, and third insulating layers are made of the same material; and wherein at least two of the first, second, and third insulating layers are made of different materials.
Wang further discloses in some embodiments, the dielectric layer 150b is molded on the dielectric layer 150a and then is ground to thin the dielectric layer 150b. The dielectric layer 150b may include a molding compound, such as plastic materials, epoxy resin, polyimide, polyethylene terephthalate (PET), polyvinyl chloride (PVC), polymethylmethacrylate (PMMA), polymer components doped with fillers including fiber, clay, ceramic, inorganic particles, or combinations thereof (see paragraph [0054] and [0055]). The dielectric layer 150b may be made of, for example, low dissipation factor (Df) materials, glass, organic materials, or the like. In some embodiments, the dissipation factor of the dielectric layer 150b is smaller than about 0.01, but various 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that at least two of the first, second, and third insulating layers as taught by Yu in view of Liang and Tang, and further in view of Wang are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Claims 28 and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1) in view of Liang et al. (U.S Publication No. 20190139897 A1).
Regarding claim 28, Yu discloses a semiconductor package structure (which is an integrated devices in semiconductor packages, see fig. 1-26), comprising: 
a semiconductor die (which is an integrated circuit die 114, see fig. 1A, paragraph [0015]); 
a first redistribution layer (RDL) structure (which is a layer structure) formed on a non-active surface of the semiconductor die (114), (see fig. 1A, paragraph [0016]); and 
an antenna structure (which is an integrated antennas include a patch antenna having one or more signal lines, also referred to herein as feed lines, a ground element, and one or more radiating elements, see fig. 1A, paragraph [0012], [0016], [0018] through [0020]), comprising: 

a first insulating layer (which is a dielectric layer 104) covering the first RDL structure, (see fig. 1A); 
a second insulating layer (which is a dielectric layer 200) formed on the first insulating layer (104), (see fig. 1A); and 
a second antenna element (which is a radiating element 204) formed on and in direct contact with the second insulating layer (200), (see fig. 1A, paragraph [0018], and [0059]);
wherein a first antenna (which is a patch antenna 210) comprises the first and second antenna elements (via the ground element 106A/feed lines 106B and the radiating element 204), (which is the radiating elements 204 are electrically coupled to the underlying ground element 106A and feed lines 106B for the transmission and reception of wireless signals. Thus, patch antennas 210 comprising the ground elements 106A, feed lines 106B, portions of the dielectric layer 200, and radiating elements 204 are formed, see fig. 1A, paragraph [0016], and [0059]);
a molding compound layer (130) surrounding the semiconductor die (114), (see fig. 1A, paragraph [0017] and [0040]);
a second RDL structure (which is an RDL structure 170) formed on an active surface of the semiconductor die (114) and covering the molding compound layer (see fig. 1A, paragraph [0017], and [0025]); 

 a through via structure (110) formed in the molding compound layer and electrically coupled between the first antenna element (via the ground element 106A/feed lines 106B) and the second RDL structure (170), (see paragraph [0017], and [0032]);
Yu further discloses wherein the first antenna is a patch antenna (which is a patch antenna 210) and the second antenna is a dipole antenna (which shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130), (see fig. 1A, paragraph [0016], and [0025], the arrangement of the radiating antenna 108 as shown figure 1A makes clear that the radiating antenna 108 is a dipole. That is, fig. 1A shows the radiating antennas 108 comprise conductive features extending through the encapsulant 130. The radiating antenna 108 shows at the edge of a semiconductor package, extended vertically through the encapsulation 130, which could only means that the radiating antenna 108 is a dipole antenna); and  wherein the first insulating layer comprises an epoxy (see fig. 1, 6 and 8, paragraph [0028]- [0029], [0032], and [0040]).
However, Yu silently discloses the second antenna is a dipole antenna.
Liang, on the other hand, a package structure including a semiconductor die, a redistribution layer, a plurality of antenna patterns, a die attach film, and an insulating encapsulant is provided. In some embodiments, the antennas 120 may be dipole antennas. In certain embodiments, the through insulator vias 118 are for example 
The examiner takes official notice that most of semiconductor package structures or integrated devices in semiconductor packages having an antenna as a dipole antenna is known and widely used in the art, Therefore, it is well known in the art to have optionally used any of antenna product such as dipole antenna as taught by Yu in view of Liang, which provides dipole antennas (or such designs derived from them, including the monopole) are used to feed more elaborate directional antennas (see paragraph [0016] by Liang).
Regarding claims 32 and 33, Yu in view of Liang discloses the semiconductor package structure as claimed in claim 28, wherein an interface is formed between the first insulating layer (104) and the second insulating layer (200), (see fig. 1A, and paragraph [0027] by Yu)
Yu in view of Liang does not explicitly disclose wherein the first and second insulating layers are made of a same material; and wherein the first and second insulating layers are made of different materials.
However, Yu further discloses in some embodiments, the dielectric layer 104 is formed of a polymer, such as polybenzoxazole (PBO), polyimide, benzocyclobutene 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that the first and second insulating layers as taught by Yu in view of Liang are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Regarding claim 34, Yu in view of Liang discloses the semiconductor package structure as claimed in claim 28, wherein the first insulating layer (104) is made of a molding compound material (see paragraph [0029] by Yu).
Regarding claim 35, Yu in view of Liang discloses the semiconductor package structure as claimed in claim 28, further comprising a plurality of conductive structures 
Regarding claim 36, Yu in view of Liang discloses the semiconductor package structure as claimed in claim 28, wherein the first insulating layer comprises an epoxy (see paragraph [0028]- [0029], and [0040] by Yu).
Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S Publication No. 20180247905 A1) in view of in view of Liang et al. (U.S Publication No. 20190139897 A1), and further in view of Wang et al. (U.S Publication No. 20170346185 A1).
Regarding claim 29, Yu in view of Liang discloses all the limitations of the semiconductor package structure as claimed in claim 28, except for specifying that wherein the antenna structure further comprises a third insulating layer between the first insulating layer and the second insulating layer, so as to form a first interface between the first insulating layer and the third insulating layer and a second interface between the second insulating layer and the third insulating layer.
Wang, on the other hand, discloses wherein the antenna structure further comprises a third insulating layer (150b) between the first insulating layer (150a) and the second insulating layer (150c), so as to form a first interface between the first insulating layer (150a) and the third insulating layer (150c) and a second interface between the second insulating layer (150c) and the third insulating layer (150b), (see fig. 2, paragraph [0031] and [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the antenna structure as taught by Yu in 
The modification provides the third insulating layer may prevent two adjacent radiating elements from being in electrical contact with each other (see paragraph [0033] by Wang).
Regarding claims 30 and 31, Yu in view of Liang and of Wang discloses all the limitations of the semiconductor package structure as claimed in claim 29, except for specifying that wherein at least two of the first, second, and third insulating layers are made of the same material; and wherein at least two of the first, second, and third insulating layers are made of different materials.
Wang further discloses in some embodiments, the dielectric layer 150b is molded on the dielectric layer 150a and then is ground to thin the dielectric layer 150b. The dielectric layer 150b may include a molding compound, such as plastic materials, epoxy resin, polyimide, polyethylene terephthalate (PET), polyvinyl chloride (PVC), polymethylmethacrylate (PMMA), polymer components doped with fillers including fiber, clay, ceramic, inorganic particles, or combinations thereof (see paragraph [0054] and [0055]). The dielectric layer 150b may be made of, for example, low dissipation factor (Df) materials, glass, organic materials, or the like. In some embodiments, the dissipation factor of the dielectric layer 150b is smaller than about 0.01, but various 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made that at least two of the first, second, and third insulating layers as taught by Yu in view of Liang and Wang are made of the same materials or different materials, which is considered as an obvious matter of design choice based upon an actual design requirement so that the various designs of circuit may be satisfied.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 10 and 28-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/15/2021